NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAR 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 LINCOLN D. FINLEY, Jr.,                           No. 16-15073

                   Plaintiff-Appellant,            D.C. No. 3:14-cv-00913-HSG

   v.
                                                   MEMORANDUM*
 JAMES FISCHER, Officer APD;
 MICHAEL AGOSTA,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                  Haywood S. Gilliam, Jr., District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Lincoln D. Finley, Jr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims

pertaining to his arrest and prosecution for driving under the influence of alcohol.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Heck v. Humphrey, 512 U.S. 477 (1994). Whitaker v. Garcetti, 486 F.3d

572, 579 (9th Cir. 2007). We affirm.

      The district court properly dismissed Finley’s claims alleging a false arrest

and detention without probable cause as Heck-barred because success on Finley’s

claims would necessarily imply the invalidity of his conviction or sentence, and

Finley failed to show that his conviction had been invalidated. See Heck, 512 U.S.

at 486-87 (if “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been

invalidated”). We treat the dismissal of these claims as being without prejudice.

See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (dismissals

under Heck are without prejudice).

      Finley’s request for judicial notice (Docket Entry No. 3) is denied as

unnecessary.

      AFFIRMED.




                                          2                                    16-15073